                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 CLAYTON ADAMS,
                                                Case No. 1:17-cv-00246-REB
                      Petitioner,
                                                MEMORANDUM DECISION AND
        v.                                      ORDER

 TEREMA CARLIN,

                      Respondent.


       Pending before the Court is a Petition for Writ of Habeas Corpus filed by Idaho

state prisoner Clayton Adams (“Petitioner” or “Adams”), challenging Petitioner’s Canyon

County convictions of second-degree murder and aggravated battery. (Dkt. 1.) The

Petition is now fully briefed and ripe for adjudication. The Court takes judicial notice of

the records from Petitioner’s state court proceedings, which have been lodged by

Respondent. (Dkts. 8 & 12.) See Fed. R. Evid. 201(b); Dawson v. Mahoney, 451 F.3d

550, 551 n.1 (9th Cir. 2006).

       All parties have consented to the jurisdiction of a United States Magistrate Judge

to conduct all proceedings in this case in accordance with 28 U.S.C. § 636(c) and Federal

Rule of Civil Procedure 73. (Dkt. 7.) Having carefully reviewed the record in this matter,

including the state court record, the Court concludes that oral argument is unnecessary.

See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court enters the following Order

denying habeas corpus relief.

MEMORANDUM DECISION AND ORDER - 1
                                    BACKGROUND

       Absent clear and convincing evidence to the contrary, see 28 U.S.C. § 2254(e)(1),

the following facts of Petitioner’s case, as described by the Idaho Court of Appeals, are

presumed correct:

                      Three friends, Tyler Gorley, Stephen Maylin and
              Mikeal Campbell, were leaving a Caldwell bar at closing time
              when they ran into Adams and his friend, Sergio Madrigal,
              outside the entrance. Campbell spoke to Adams, whom he
              knew, and the group decided to go to a private party at
              another location, with the intent to buy beer and drop off
              Maylin at his home along the way. The five men got into
              Adams' car. According to the State's evidence at Adams'
              subsequent trial, the following events then unfolded. En route,
              Adams asked for beer and gas money from Gorley, Maylin
              and Campbell, and when he was told that they had no money,
              Adams became enraged. Adams told the men that he had a
              knife and a gun and that someone was going to get hurt if he
              was not given money. In an apparent attempt to scare the men
              into compliance, Adams started driving recklessly, speeding
              and running stop lights and stop signs. Gorley, Maylin and
              Campbell demanded to be let out of the car, but Adams
              initially refused to stop. Eventually, Adams slammed on his
              brakes in the middle of a rural road, and the three men got out
              of the car to escape from him. Campbell was successful in
              doing so but the other two men were not. As Maylin was
              exiting by the left-rear passenger door, he was met by Adams,
              who stabbed Maylin once in the side before Maylin got away.
              Adams then stabbed Gorley five times, killing him. Adams
              then got back in his car and drove away, with Madrigal still a
              passenger. The two men then bought beer, unsuccessfully
              looked for the party and then drove to Adams' home where he
              was arrested.

                     Adams was charged with first degree premeditated
              murder, or in the alternative, first degree felony murder, three
              counts of attempted robbery, and one count of aggravated
              battery.



MEMORANDUM DECISION AND ORDER - 2
State v. Adams, 216 P.3d 146, 148–49 (Idaho Ct. App. 2009) (Adams I) (see also State’s

Lodging B-4 at 1–2).

        The jury found Petitioner guilty of second-degree murder and aggravated battery

but acquitted him of first-degree murder and attempted robbery. Petitioner received a

unified sentence of life imprisonment with 25 years fixed for second-degree murder, as

well as a consecutive 10-year term, with three years fixed, for aggravated battery.

        The Idaho Court of Appeals affirmed Petitioner’s convictions and sentences, and

the Idaho Supreme Court denied review. (State’s Lodging B-4; B-7.)

        Petitioner pursued post-conviction relief. The state district court ordered

resentencing on the second-degree murder conviction, but summarily dismissed

Petitioner’s other claims. (State’s Lodging E-1 at 1669–71; E-5 at 1859–60.) Upon

resentencing, the trial court again sentenced Petitioner to life imprisonment with 25 years

fixed on the second-degree murder conviction; that sentence was affirmed on appeal.1

(State’s Lodging C-1 at 129–30; D-4.)

        Petitioner appealed the dismissal of six of his post-conviction claims. The Idaho

Court of Appeals affirmed, and the Idaho Supreme Court denied review. (State’s Lodging

F-4; F-12; F-10.)

        In his federal Petition, Petitioner asserts seven claims: (1) ineffective assistance of

trial counsel for failing to call Lynette Skeen as a witness; (2) ineffective assistance of



1
 The trial court’s denial of Petitioner’s Rule 35 motion for credit for time served, which argued that his
sentences should run concurrently rather than consecutively, was also affirmed. (State’s Lodging H-1; H-
4.)

MEMORANDUM DECISION AND ORDER - 3
trial counsel for failing to object to a paramedic’s testimony that Gorley and Maylin

suffered stab wounds; (3) ineffective assistance of trial counsel for failing to seek

independent DNA testing of Gorley’s clothing; (4) ineffective assistance of trial counsel

for allegedly abandoning Petitioner’s self-defense theory and conceding that Petitioner

was guilty of manslaughter; (5) denial of the right to an impartial based on the trial

court’s failure to excuse a juror for cause sua sponte; (6) prosecutorial misconduct based

on the prosecutor’s statements in rebuttal closing argument; and (7) cumulative error.

(Dkt. 1 at 9-20.)

                       HABEAS CORPUS STANDARD OF LAW

       Federal habeas corpus relief may be granted when a federal court determines that

the petitioner “is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2254(a). If the state court has adjudicated a claim on the

merits, habeas relief is further limited by § 2254(d), as amended by the Anti-terrorism

and Effective Death Penalty Act of 1996 (“AEDPA”). Under AEDPA, federal habeas

relief may be granted only where the state court’s adjudication of the petitioner’s claim:

               (1)    resulted in a decision that was contrary to, or
                      involved an unreasonable application of, clearly
                      established Federal law, as determined by the
                      Supreme Court of the United States; or

              (2)     resulted in a decision that was based on an
                      unreasonable determination of the facts in light
                      of the evidence presented in the State court
                      proceeding.




MEMORANDUM DECISION AND ORDER - 4
28 U.S.C. § 2254(d). “Deciding whether a state court’s decision involved an

unreasonable application of federal law or was based on an unreasonable determination

of fact requires the federal habeas court to train its attention on the particular reasons—

both legal and factual—why state courts rejected a state prisoner’s federal claims and to

give appropriate deference to that decision.” Wilson v. Sellers, 138 S. Ct. 1188, 1191-92

(2018) (internal quotation marks and citations omitted).

       When a party contests the state court’s legal conclusions, including application of

the law to the facts, § 2254(d)(1) governs. That section consists of two alternative tests:

the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002). Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1), the petitioner must show that the state court—although identifying “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 134 S. Ct. 1697, 1706 (2014) (emphasis omitted).



MEMORANDUM DECISION AND ORDER - 5
       A federal court cannot grant habeas relief simply because it concludes in its

independent judgment that the decision is incorrect or wrong; rather, the state court’s

application of federal law must be objectively unreasonable to warrant relief. Lockyer v.

Andrade, 538 U.S. 63, 75 (2003); Bell, 535 U.S. at 694. If there is any possibility that

fair-minded jurists could disagree on the correctness of the state court’s decision, then

relief is not warranted under § 2254(d)(1). Harrington v. Richter, 562 U.S. 86, 102

(2011). The Supreme Court has emphasized that “even a strong case for relief does not

mean the state court’s contrary conclusion was unreasonable.” Id. To be entitled to

habeas relief under § 2254(d)(1), “a state prisoner must show that the state court’s ruling

on the claim being presented in federal court was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103.

       Though the source of clearly established federal law must come only from the

holdings of the United States Supreme Court, circuit precedent may be persuasive

authority for determining whether a state court decision is an unreasonable application of

Supreme Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 2000).

However, circuit law may not be used “to refine or sharpen a general principle of

Supreme Court jurisprudence into a specific legal rule that th[e] Court has not

announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013).

       “[R]eview under § 2254(d)(1) is limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 180



MEMORANDUM DECISION AND ORDER - 6
(2011). Therefore, evidence that was not presented to the state court cannot be introduced

on federal habeas review if a claim was adjudicated on the merits in state court and if the

underlying factual determinations of the state court were reasonable. See Murray v.

Schriro, 745 F.3d 984, 999-1000 (9th Cir. 2014) (“After Pinholster, a federal habeas

court may consider new evidence only on de novo review, subject to the limitations of

§ 2254(e)(2).”); Hurles v. Ryan, 752 F.3d 768, 778 (9th Cir. 2014) (“If we determine,

considering only the evidence before the state court, that the adjudication of a claim on

the merits ... was based on an unreasonable determination of the facts, we evaluate the

claim de novo, and we may consider evidence properly presented for the first time in

federal court.”).

       To be eligible for relief under § 2254(d)(2), the petitioner must show that the state

court decision was based upon factual determinations that were “unreasonable ... in light

of the evidence presented in the State court proceeding.” A “state-court factual

determination is not unreasonable merely because the federal habeas court would have

reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301

(2010); see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The question under

AEDPA is not whether a federal court believes the state court’s determination was

incorrect but whether that determination was unreasonable—a substantially higher

threshold.”). State court factual findings are presumed to be correct and are binding on

the federal court unless the petitioner rebuts this presumption by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).



MEMORANDUM DECISION AND ORDER - 7
        If a petitioner satisfies § 2254(d)—either by showing that the state court’s

adjudication of the claim was contrary to, or an unreasonable application of, Supreme

Court precedent or by establishing that the state court’s factual findings were

unreasonable—then the federal habeas court must review the petitioner’s claim de novo,

meaning without deference to the state court’s decision. Hurles, 752 F.3d at 778.

        When considering a habeas claim de novo, a district court may, as in the pre-

AEDPA era, draw from both United States Supreme Court and well as circuit precedent,

limited only by the non-retroactivity rule of Teague v. Lane, 489 U.S. 288 (1989). Even

under de novo review, however, if the factual findings of the state court are not

unreasonable under § 2254(d)(2), the Court must apply the presumption of correctness

found in 28 U.S.C. § 2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at

1167-68. Conversely, if a state court factual determination is unreasonable, the federal

court is not limited by § 2254(e)(1) and may consider evidence outside the state court

record, except to the extent that § 2254(e)(2) might apply. Murray v. Schriro, 745 F.3d at

1000.

        Generally, even if a petitioner succeeds in demonstrating a constitutional error in

his conviction, he is entitled to federal habeas relief only if the petitioner “can establish

that [the error] resulted in ‘actual prejudice.’” Brecht v. Abrahamson, 507 U.S. 619, 637

(1993). Under the Brecht standard, an error is not harmless, and habeas relief may be

granted, only if the federal court has “grave doubt about whether a trial error of federal

law had substantial and injurious effect or influence in determining the jury’s verdict.”



MEMORANDUM DECISION AND ORDER - 8
O’Neal v. McAninch, 513 U.S. 432, 436 (1995) (internal quotation marks omitted).

However, some types of claims “are analyzed under their own harmless error standards,

which can render Brecht analysis unnecessary.” Jackson v. Brown, 513 F.3d 1057, 1070

(9th Cir. 2008). Ineffective assistance of counsel claims are included in this category.

Musladin v. Lamarque, 555 F.3d 830, 834 (9th Cir. 2009) (“[W]here a habeas petition

governed by AEDPA alleges ineffective assistance of counsel under Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), we apply

Strickland’s prejudice standard and do not engage in a separate analysis applying the

Brecht standard.”).

                                      DISCUSSION

       Respondent argues that Petitioner’s claims do not survive review under 28 U.S.C.

§ 2254(d). For the following reasons, the Court agrees.

1.     The Idaho Court of Appeals Reasonably Rejected Petitioner’s Ineffective
       Assistance Claims (Claims 1 through 4)

       The state’s theory of the case was that Petitioner became angry at his three

passengers and tried to rob them, stabbed Maylin with a knife, and then fatally stabbed

Gorley. Petitioner told a different story—that the passengers attacked him and that he

stabbed Gorley in self-defense. Claims 1 through 4 essentially assert that trial counsel’s

actions undermined, or even abandoned, Petitioner’s claim of self-defense.

       A.     Clearly-Established Law

       The Sixth Amendment to the United States Constitution provides that a criminal

defendant has a right to the effective assistance of counsel in his defense. The standard


MEMORANDUM DECISION AND ORDER - 9
for ineffective assistance of counsel (“IAC”) claims was set forth by the Supreme Court

in Strickland v. Washington, 466 U.S. 668 (1984). A petitioner asserting IAC must show

that (1) “counsel made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment,” and (2) those errors prejudiced the

defendant by “depriv[ing] the defendant of a fair trial, a trial whose result is reliable.” Id.

at 687. A petitioner must establish both deficient performance and prejudice. Id. at 697.

On habeas review, a court may consider either prong of the Strickland test first, or it may

address both prongs, even if one prong is not satisfied and would compel denial of the

IAC claim. Id.

       Whether an attorney’s performance was deficient is judged against an objective

standard of reasonableness. Id. at 687-88. A reviewing court’s inquiry into the

reasonableness of counsel’s actions must not rely on hindsight:

              Judicial scrutiny of counsel’s performance must be highly
              deferential. It is all too tempting for a defendant to second-
              guess counsel’s assistance after conviction or adverse
              sentence, and it is all too easy for a court, examining
              counsel’s defense after it has proved unsuccessful, to
              conclude that a particular act or omission of counsel was
              unreasonable. A fair assessment of attorney performance
              requires that every effort be made to eliminate the distorting
              effects of hindsight, to reconstruct the circumstances of
              counsel’s challenged conduct, and to evaluate the conduct
              from counsel’s perspective at the time. Because of the
              difficulties inherent in making the evaluation, a court must
              indulge a strong presumption that counsel’s conduct falls
              within the wide range of reasonable professional assistance;
              that is, the defendant must overcome the presumption that,
              under the circumstances, the challenged action might be
              considered sound trial strategy. There are countless ways to
              provide effective assistance in any given case. Even the best


MEMORANDUM DECISION AND ORDER - 10
               criminal defense attorneys would not defend a particular
               client in the same way.

Id. at 689 (internal citations and quotation marks omitted).

       Strategic decisions, such as the choice of a defense, “are virtually

unchallengeable” if “made after thorough investigation of law and facts relevant to

plausible options.” Strickland, 466 U.S. at 690. Moreover, an attorney who decides not to

investigate a potential defense theory is not ineffective so long as the decision to forego

investigation is itself objectively reasonable:

               [S]trategic choices made after less than complete
               investigation are reasonable precisely to the extent that
               reasonable professional judgments support the limitations on
               investigation. In other words, counsel has a duty to make
               reasonable investigations or to make a reasonable decision
               that makes particular investigations unnecessary. In any
               ineffectiveness case, a particular decision not to investigate
               must be directly assessed for reasonableness in all the
               circumstances, applying a heavy measure of deference to
               counsel’s judgments.

Id. at 690-91. That is, “the duty to investigate does not force defense lawyers to scour the

globe on the off chance something will turn up; reasonably diligent counsel may draw a

line when they have good reason to think further investigation would be a waste.”

Rompilla v. Beard, 545 U.S. 374, 383 (2005). Further, counsel is not deficient in an area

where an investigation would not have been fruitful for the defense.

       The Ninth Circuit has provided some insight into the Strickland standard when

evaluating an attorney’s “strategy calls.” These cases are instructive in the Court’s

assessment of whether the state court reasonably applied Strickland. See Duhaime, 200

F.3d at 600.

MEMORANDUM DECISION AND ORDER - 11
       First, tactical decisions do not constitute IAC simply because, in retrospect, better

tactics are known to have been available. Bashor v. Risley, 730 F.2d 1228, 1241 (9th Cir.

1984). Second, a mere difference of opinion as to strategy does not render counsel’s

assistance ineffective. United States v. Mayo, 646 F.2d 369, 375 (9th Cir. 1981). Third,

Strickland gives a trial attorney wide discretion with respect to abandoning inconsistent

defenses. See Correll v. Stewart, 137 F.3d 1404, 1411 (9th Cir. 1998) (holding that

counsel’s failure to develop a mens rea defense was reasonable because such a defense

“would have conflicted with the primary defense theory of misidentification”); Turk v.

White, 116 F.3d, 1264, 1267 (9th Cir. 1997) (counsel’s selection of self-defense theory

was reasonable and obviated his need to investigate defendant’s claim of incompetency).

Fourth, “counsel’s investigation must determine trial strategy, not the other way around.”

Weeden v. Johnson, 854 F.3d 1063, 1070 (9th Cir. 2017); see also id. (“Weeden’s

counsel could not have reasonably concluded that obtaining a psychological examination

would conflict with his trial strategy without first knowing what such an examination

would reveal.”).

       If a petitioner shows that counsel’s performance was deficient, the next step is the

prejudice analysis. “An error by counsel, even if professionally unreasonable, does not

warrant setting aside the judgment of a criminal proceeding if the error had no effect on

the judgment.” Strickland, 466 U.S. at 691. To satisfy the prejudice standard, a petitioner

“must show that there is a reasonable probability that, but for counsel’s unprofessional




MEMORANDUM DECISION AND ORDER - 12
errors, the result of the proceeding would have been different.” Id. at 694. As the

Strickland Court instructed:

              In making this determination, a court hearing an
              ineffectiveness claim must consider the totality of the
              evidence before the judge or jury. Some of the factual
              findings will have been unaffected by the errors, and factual
              findings that were affected will have been affected in
              different ways. Some errors will have had a pervasive effect
              on the inferences to be drawn from the evidence, altering the
              entire evidentiary picture, and some will have had an isolated,
              trivial effect. Moreover, a verdict or conclusion only weakly
              supported by the record is more likely to have been affected
              by errors than one with overwhelming record support. Taking
              the unaffected findings as a given, and taking due account of
              the effect of the errors on the remaining findings, a court
              making the prejudice inquiry must ask if the defendant has
              met the burden of showing that the decision reached would
              reasonably likely have been different absent the errors.

Id. at 695-96. To constitute Strickland prejudice, “[t]he likelihood of a different result

must be substantial, not just conceivable.” Richter, 562 U.S. 86 at 112.

       The foregoing standard, giving deference to counsel’s decision-making, is the de

novo standard of review. Another layer of deference—to the state court decision—is

afforded under AEDPA. In giving guidance to district courts reviewing Strickland claims

on habeas corpus review, the United States Supreme Court explained:

              The pivotal question is whether the state court’s application
              of the Strickland standard was unreasonable. This is different
              from asking whether defense counsel’s performance fell
              below Strickland’s standard. Were that the inquiry, the
              analysis would be no different than if, for example, this Court
              were adjudicating a Strickland claim on direct review of a
              criminal conviction in a United States district court. Under
              AEDPA, though, it is a necessary premise that the two
              questions are different. For purposes of § 2254(d)(1), “an
              unreasonable application of federal law is different from an

MEMORANDUM DECISION AND ORDER - 13
               incorrect application of federal law.” Williams, supra, at 410,
               120 S. Ct. 1495. A state court must be granted a deference
               and latitude that are not in operation when the case involves
               review under the Strickland standard itself.

Richter, 562 U.S. at 101. That is, when evaluating an IAC claim under § 2254(d), this

Court’s review of that claim must be “doubly deferential.” Pinholster, 563 U.S. at 190

(internal quotation marks omitted).

       B.      Petitioner Is Not Entitled to Relief on Claims 1, 2, 3, or 4

       The Idaho Court of Appeals considered and rejected Petitioner’s ineffective

assistance claims, presented here as Claims 1 through 4, on appeal from the partial

dismissal of Petitioner’s post-conviction petition.

             i.       Claim 1

       In Claim 1, Petitioner asserts that his trial counsel was ineffective in failing to

investigate and call a witness in his defense.

       After the altercation that resulted in Gorley’s death, Lynette Skeen—who lived

nearby—reported that she heard a male voice outside her home yell, “Get the Fuck back

here.” (State’s Lodging E-1 at 393.) She also saw the headlights of Petitioner’s car.

Though the state listed Lynette Skeen as a witness, it did not call her at trial. Adams v.

State, 387 P.3d 153, 167 (Idaho Ct. App. 2016) (Adams II). Petitioner’s counsel also did

not call Skeen to testify as a witness.




MEMORANDUM DECISION AND ORDER - 14
        Petitioner asserts that trial counsel should have investigated Skeen, and called her

as a witness, because Skeen’s statement—that she heard a male yelling “Get the Fuck

back here”—corroborated Petitioner’s self-defense theory.2 (Dkt. 21 at 13.)

        The Idaho Court of Appeals rejected this claim. In doing so, it addressed both

Strickland prongs:

                Adams only offered conclusory allegations as to what [Skeen]
                would have testified to at trial based on a police report. Such
                argument is mere speculation and inadmissible. Thus, Adams
                failed to provide admissible evidence concerning the
                substance of [Skeen’s] testimony. Moreover, Adams failed to
                show that [Skeen] would have been available to testify and
                that [she] would have testified consistently with her
                respective alleged statements and consistently with Adams’s
                version of the events. Adams has not provided evidence
                sufficient to overcome the presumption that trial counsel
                made a strategic decision not to call either witness.

Adams II, 387 P.3d at 167–68. That is, the state court held that trial counsel reasonably

decided not to call Skeen and that Petitioner could not show prejudice in any event, since

he had not shown that Skeen would have testified consistently with Petitioner’s story

about the altercation.3




2
 The Court has already rejected Petitioner’s argument that Claim 1 is fundamentally altered such that
Martinez v. Ryan, 566 U.S. 1 (2012), might apply and permit de novo review. (Dkt. 21 at 8-13; Dkt. 32 at
5-6.) Thus, the Court reviews the state court’s decision on Claim 1 under § 2254(d).
3
  Contrary to Petitioner’s assertion (see Dkt. 21 at 14-15), the Idaho Court of Appeals did, in fact,
consider the prejudice prong of Claim 1. The court stated that “Adams failed to show that [Skeen] would
have been available to testify and that [she] would have testified consistently with her respective alleged
statements and consistently with Adams’s version of the events.” Adams II, 387 P.3d at 167–68. The
court did not use the term “prejudice,” but this is plainly a holding that Petitioner had not established a
reasonable probability of a different outcome under Strickland.

MEMORANDUM DECISION AND ORDER - 15
         The Idaho Court of Appeals’ rejection of Claim 1 was not unreasonable under

AEDPA. There was no evidence that Skeen could identify the voice she heard. As this

Court previously explained when it denied Petitioner’s motion for discovery with respect

to this claim, “even if the jury had heard Skeen’s report of the incident, it is highly

unlikely that the jurors would have assumed that the victim—rather than Petitioner—

made the statement, ‘Get the fuck back here,’” especially given that “multiple witnesses

testified that Petitioner was the aggressor.” (Dkt. 32 at 6.) Petitioner cannot show

prejudice based on counsel’s failure to investigate Skeen or to call her as a witness at

trial.

         For the foregoing reasons, the state court’s decision on Claim 1 was not contrary

to, or an unreasonable application of, Supreme Court precedent, nor was it based on an

unreasonable determination of the facts. See 28 U.S.C. § 2254(d).

              ii.       Claim 2

         In Claim 2, Petitioner asserts that his trial counsel rendered ineffective assistance

in failing to object to testimony by Jennifer Wyatt, the paramedic who treated Maylin and

testified that Maylin suffered what appeared to be a stab wound.

         The paramedic first described Maylin as a “stabbing victim.” (State’s Lodging A-3

at 476.) She then went on to testify as to the nature of Maylin’s wound:

                 Q.     What did you observe?

                 A.     I observed—it was about a one-inch in width
                 laceration type puncture wound. It appeared to be, you know,
                 in deep through the tissue to where you could see like the
                 muscle and the fatty tissue underneath, so it appeared to me to


MEMORANDUM DECISION AND ORDER - 16
              be a deep—a deep puncture. I mean, I can’t tell how deep at
              that point.

              ….

              Q.   [showing the witness a photograph of Maylin’s
              wound] Is that what you saw?

              A.     Yeah. I could see the top laceration portion, the wider
              part. That below that where the oozing was just appeared to
              be blood at that point. So as far as—because right here, that
              looks like—that looks different from when I saw it.

              ….

              Q.     … Can you use that [laser pointer] to illustrate what
              you just testified to?

              A.      Yes. That laceration right there was there. That’s the
              one I’m speaking of that I recall. And this all area was just the
              oozing blood, so that looks like the remnants of the blood
              stain, and it looks like it’s up there in his arm here and up on
              his armpit there too, but I can’t say for sure that’s what that is.
              That just—

              Q.     But you believe its appearance is consistent with a
              blood stain?

              A.     Right, like where he was bleeding ….

              ….

              Q.    And, Ms. Wyatt, is that wound consistent with what
              you’ve seen of stab wounds in the past?

              A.     Yes.

              Q.     And do you believe that to be a stab wound?

              A.     Yes.

(Id. at 483-85 (emphasis added).) Petitioner’s counsel did not object to this testimony.




MEMORANDUM DECISION AND ORDER - 17
       The Idaho Court of Appeals held that Petitioner’s counsel’s failure to object to the

paramedic’s testimony was not deficient performance and that, even if it had been, the

failure to object was not prejudicial. As to the performance prong of Strickland, the court

found that Petitioner did not come forward with evidence that trial counsel’s lack of

objection was not the result of a reasonable “trial strategy.” Adams II, 387 P.3d at 163.

       As to the prejudice prong, the state court held that the paramedic would have been

qualified as an expert witness under Idaho Rule of Evidence 702. Id. at 162-63.

Therefore, the paramedic’s testimony that Maylin suffered a stab wound was admissible,

and any objection by trial counsel would have been overruled:

              The paramedic, at the time of her testimony, had worked as a
              paramedic in Idaho for three years and had previously worked
              in emergency medical services in Utah for six years. The
              paramedic testified that she had graduated from a specialized
              school qualifying her to be a paramedic and provide
              emergency care for injured persons. The paramedic’s
              testimony indicated that she had observed and treated several
              stab wounds in the past in her role as a paramedic. Notably,
              the paramedic testified about stab wounds on the deceased
              victim as well as the surviving victim. As part of her
              testimony, the paramedic detailed how stab wounds
              differentiated from cuts caused by other objects. The
              paramedic testified that she had observed various stab
              wounds on the deceased victim and described the appearance
              of the wounds as being consistent with a cut caused by a
              knife. When the paramedic testified concerning the surviving
              victim’s wound, the State introduced a photograph of the
              surviving victim’s wound and the paramedic confirmed that
              the photo is what she saw on the surviving victim. The
              paramedic detailed the nature of the wound she observed and
              testified that she believed it to be a stab wound because it was
              consistent with other stab wounds she had observed in the
              past.

Id. (footnote omitted).

MEMORANDUM DECISION AND ORDER - 18
       Whether the paramedic’s testimony was admissible under Rule 702 of the Idaho

Rules of Evidence is a question of state law. Therefore, this Court is bound by the Idaho

Court of Appeals’ determination that the evidence was admissible. See Estelle v.

McGuire, 502 U.S. 62, 67–68 (1991). Because an objection to the paramedic’s testimony

would have been overruled under Rule 702, Petitioner cannot show a reasonable

probability of prejudice from the lack of such an objection.

       Also, there is no evidence to rebut the presumption that not objecting to the

paramedic’s testimony based on her qualifications “might be considered sound trial

strategy.” Strickland, 466 U.S. at 689. Petitioner’s counsel reasonably could have

concluded that an overruling of an objection on Rule 702 grounds would have bolstered

the testimony of the paramedic in the eyes of the jury, as the paramedic would explicitly

be qualified as an “expert.” Because the decision not to risk that outcome was not

objectively unreasonable, Petitioner has not shown deficient performance on the part of

trial counsel.

       For these reasons, the Idaho Court of Appeals reasonably rejected Claim 2, and

Petitioner is not entitled to relief on that claim under § 2254(d).

            iii.     Claim 3

       Claim 3 asserts that trial counsel should have requested independent DNA testing

of Gorley’s clothing.

       Before trial, the state tested Petitioner’s knife for DNA. That testing showed that

Gorley’s DNA was on the knife. DNA from another individual was also on the knife, but



MEMORANDUM DECISION AND ORDER - 19
it could not be identified as Maylin’s (or any other particular individual’s) DNA. (State’s

Lodging A-3 at 643–53.) Gorley’s clothing was not tested.

        During post-conviction proceedings, the state district court ordered DNA testing

of that clothing. The testing involved four swabs and revealed that only Gorley’s DNA

was present on the portions of the clothing that were tested. Maylin’s DNA was not found

on those swabs. Adams II, 387 P.3d at 163.

        Petitioner also submitted an affidavit of Dr. Greg Hampikian regarding the DNA.

Dr. Hampikian opined that if a weapon punctured a person, caused “extensive bleeding,”

and was not “cleaned in any way,” he would expect to find DNA on the weapon. (State’s

Lodging E-5 at 1906.) The affidavit continued:

                Hypothetically, if someone were to stab one person (person
                A) with an instrument and then stab a second person with that
                same instrument (person B), I would expect to find a mixture
                of person A and person B’s DNA on the instrument. If person
                B was stabbed through his or her clothing, I would also
                expect to find person’s A’s DNA transferred to person B’s
                clothing.

(Id. at 1907.) Specifically, Dr. Hampikian asserted that if Maylin’s DNA was not present

on Gorley’s clothing, “it would support the defense.”4 (Id.) Another doctor, Kent

Kreuder, stated that he could not conclude that Petitioner’s knife caused Maylin’s stab

wound. (State’s Lodging E-8 at 17-18.)




4
  By mistake, the notarized signature of Dr. Hampikian on his affidavit was not filed. The state district
court—on a limited remand during post-conviction proceedings—stated that it considered the entirety of
the affidavit “as if it had been notarized” and that the court “would have reached the same conclusions
had Dr. Hampikian’s affidavit had [sic] been received and filed in proper form.” (State’s Lodging F-3 at
2.)

MEMORANDUM DECISION AND ORDER - 20
       The State’s theory at trial, supported by the testimony of Maylin and Campbell,

was that Petitioner stabbed Maylin before he stabbed Gorley. Petitioner contends that the

“absence of [Maylin’s] DNA [on Gorley’s clothing] indicates that Mr. Maylin had not

been stabbed when he first left the car and that he may not have been stabbed by a knife

at all.” (Dkt. 21 at 24.) Had trial counsel tested the clothing, argues Petitioner, counsel

could have used the DNA results to impeach the paramedic’s testimony that Maylin’s

“puncture wound” appeared to be a stab wound. (Dkt. 21 at 24.)

                     a)      Petitioner’s Martinez Argument

       In considering Claim 3, the Court must first address Petitioner’s argument that the

Court should hold an evidentiary hearing to determine whether post-conviction counsel

rendered ineffective assistance in failing to adequately develop the DNA evidence. (Dkt.

21 at 21-22.) Petitioner appears to assert that—under Martinez v. Ryan, 566 U.S. 1

(2012), and Dickens v. Ryan, 740 F.3d 1302, 1318 (9th Cir. 2014) (en banc)—Claim 3

was procedurally defaulted as a result of post-conviction counsel’s ineffectiveness;

therefore, contends Petitioner, the purported default of Claim 3 is excused, and the Court

must hold an evidentiary hearing and review the claim de novo.

       As the Court previously explained with respect to Claim 1, the Court can consider

whether Martinez applies to Claim 3 only if that claim is “fundamentally alter[ed] [from]

the legal claim already considered by the state courts” or “in a significantly different and

stronger evidentiary posture than it was when the state courts considered [the claim].”

Dickens, 740 F.3d at 1318 (internal quotation marks omitted). If that is the case, then



MEMORANDUM DECISION AND ORDER - 21
Claim 3 is a new claim that “was neither fairly presented to the state court in the first

instance nor was it adjudicated on the merits.” (Dkt. 32 at 3.)

       Petitioner does not contend that Claim 3 is fundamentally altered, or that it is in a

significantly different and stronger evidentiary posture, from the claim he raised in state

court. (See Dkt. 21.) And the Court concludes, based on its review of the record, that it is

not. Therefore, because the state court adjudicated Claim 3 on the merits, § 2254(d)

applies. Petitioner’s request for a Martinez hearing is denied.

                     b)      Merits Review of Claim 3

       The Idaho Court of Appeals rejected Claim 3 on both Strickland prongs,

concluding that Petitioner had not shown deficient performance or prejudice arising from

trial counsel’s failure to seek DNA testing of Gorley’s clothing before trial.

       The court first noted the limited nature of the DNA results from Gorley’s clothing:

              The deceased victim suffered five stab wounds, but only four
              swabs were submitted for analysis—two from the deceased
              victim’s shirt and two from his jacket. The DNA report
              indicates that only the deceased victim’s DNA was detected.
              The record is not clear as to whether the swabs tested
              two wounds at two different levels of clothing or four
              separate wounds. Furthermore, the absence of the surviving
              victim’s DNA on any of the four swabbed areas of the
              deceased victim’s clothing does not constitute exculpatory
              evidence proving the surviving victim was not stabbed first or
              that he was not stabbed by the knife at all. The report did not
              include analysis of all of the deceased victim’s woundsites or
              contemplate other possible explanations as to why there may
              not be DNA from the surviving victim on the deceased
              victim’s clothing. Given the limited DNA results, Adams’s
              contention that the report shows the surviving victim was not
              stabbed when he first left the car and that he may not have
              been stabbed by a knife at all is conclusory and not supported
              by the report.

MEMORANDUM DECISION AND ORDER - 22
Adams II, 387 P.3d at 164.

       Alternatively, the state court also took the DNA evidence in the light most

favorable to Petitioner and “presum[ed] that it bolstered his testimony.” Adams II, 387

P.3d at 164. The state court held that, nonetheless, Petitioner had not established

prejudice with respect to trial counsel’s failure to obtain DNA testing of Gorley’s

clothing because there was enough other evidence “for the jury to conclude that Adams

stabbed the surviving victim,” Maylin, with the knife:

              At trial, the surviving victim testified that Adams struck him
              under the arm while he was exiting the vehicle. Physical
              evidence was admitted showing the surviving victim’s
              wound, which could be compared to the deceased victim’s
              stab wounds. A paramedic testified that the wound was
              consistent with what she had seen of stab wounds in her prior
              experience. Adams admitted that he used his knife in
              the altercation. Moreover, there was no other testimony or
              evidence suggesting that any other person held a knife during
              the incident or that the surviving victim’s puncture wound
              was caused by a different object. Based on the other evidence
              admitted at trial for the jury’s consideration and the limited
              nature of the DNA results, we hold that Adams has failed to
              show the district court erred in concluding that the report
              suggesting the absence of DNA transfer would not have
              changed the outcome of the trial.

Id. at 164–65. Thus, the state court held, Petitioner had “failed to show that trial counsel’s

performance was both deficient and prejudicial.” Id. at 165.

       The decision of the Idaho Court of Appeals was not unreasonable under AEDPA.

The evidence showed that Maylin had a “puncture wound,” that Petitioner was armed

with a knife, that Petitioner struggled with Maylin, and that no other sharp instrument

was used in the altercation. Indeed, the only other “weapons” involved at all were blunt


MEMORANDUM DECISION AND ORDER - 23
objects—the rocks thrown at Petitioner—which could not have caused Maylin’s puncture

wound.

       The only reasonable conclusion from this evidence was that Petitioner used his

knife to stab Maylin; the fact that Maylin’s DNA was not found on the tested portions of

Gorley’s clothing is only marginally relevant. And there was DNA from someone else on

the knife. There simply was not enough DNA to identify it as Maylin’s or as anyone

else’s. Moreover, the forensic scientist testified at trial that if Gorley was stabbed after

Maylin was stabbed, it would be “possible” to find Maylin’s DNA on the knife but that it

depended on several factors, including the amount of bleeding caused by the wound. This

would be true of the potential for Maylin’s DNA on Gorley’s clothing as well. Therefore,

even if trial counsel had tested Gorley’s clothing before trial, Petitioner has not shown a

reasonable probability of prejudice, and he is not entitled to relief on Claim 3 under

§ 2254(d).

             iv.          Claim 4

       In Claim 4, Petitioner asserts that trial counsel, during closing argument,

abandoned Petitioner’s claim of self-defense and conceded that Petitioner committed the

lesser-included offense of manslaughter.

       Because defense counsel’s closing argument must be considered as a whole, the

Court recites, at length, all portions of that argument that are relevant to Claim 4:

                          Now, … the prosecutor told us at the beginning of this
                   trial … if you’ve been drinking, you ought to take
                   responsibility for your action. I agree. If I’ve been drinking or
                   they’ve been drinking or any one of us in this room have been


MEMORANDUM DECISION AND ORDER - 24
         drinking, we have to take responsibility for our action, but no
         more and no less. No more and no less.

         ….

                 No question, this is a case, a sudden quarrel that rises
         to the heat of passion among a group of people that have been
         drinking all night, drunk, intoxicated, and end result was
         tragedy, deadly. That’s what it is. There’s no robbery. There’s
         no attempted robbery. If there’s no robbery, there’s no
         attempted robbery, the felony murder evaporate, disappear
         [sic].

                There’s no premeditation to kill anyone that night.
         What evidence do they have, for heaven’s sake? Nothing.
         There’s no premeditation. There’s no evil intent. The end
         result was tragic, deadly.

                This is a fight that took place among a group of people
         that had been drinking heavily. There’s no question about
         that. There was no dispute about that. We call it a sudden
         quarrel that rises to the level of heat of passion among a
         group of people.

                Call them stupid. I agree. Call them irresponsible. I
         agree. Call them immature. I agree. Call them whatever you
         want to call them, but there was no intent to kill anybody that
         night. Let him take responsibility for what he did, but no
         more and no less. No more and no less.

         ….

                 This is a fight, a sudden quarrel that rises to the level
         of a heat of passion among a group of drunk people that night
         that turned deadly. Deadly.

         ….

                …Sergio said as soon as [Petitioner] came back into
         the car, the first thing—one of the first thing [Petitioner] said
         was, gosh, I thought you were my fucking friend. You know,
         why would somebody say that? The implication is you should
         have come out there and helped me, come out there and


MEMORANDUM DECISION AND ORDER - 25
         helped me. I was fighting three or two of those guys out there
         by myself.

         ….

                So he was fighting two or three guys out there by
         himself, and that’s what he told Sergio, and Sergio didn’t hear
         anything about threat, about money, about robbery, about $3,
         about $10, then what else do we have?

         ….

                 The essence of [Sergio’s] testimony was that
         [Petitioner] said, gosh, I thought I stabbed that guy, but I’m
         not sure. And he said it not once, not twice. If I remember
         right, it was three separate occasions. But I’m not sure. What
         do you believe was the intent here, the intent to kill
         somebody? Where is the premeditation for first degree
         murder?

         ….

                What are the surrounding facts and circumstances that
         they’ve shown you that there was premeditation for him to
         kill [Gorley] that night? What are the surrounding facts and
         circumstances? He didn’t dispose of the knife. He went home.
         You’re supposed to consider that.

               What did he do after this incident that can enlighten
         you and educate you, shed more light on his intent?

                This is a fight, a sudden quarrel that rises to the heat of
         passion among a group of drunk people that night that turned
         deadly.

         ….

                Now, if there is no robbery, there’s no attempted
         robbery, felony murder disappear [sic]. Then what do we
         have left? First degree murder. There’s no premeditation here.
         Read the instruction of premeditation. Read the instruction of




MEMORANDUM DECISION AND ORDER - 26
                malice aforethought. We don’t have that.[5] And he’ll take
                responsibility for what he did, but no more and no less.

                ….

                        You know, I told you talking about self-defense, you
                know hindsight is good, 20-20 is good. It describes what
                happened, where he was. I wasn’t there. They were not there.
                But one thing we know for sure is there was testimony about
                two people swinging at each other. I think it was [Campbell]
                that said that, Mike Campbell, that when he looked back, he
                saw him and [Gorley] taking a swing at each other.

                ….

                       Hindsight is good. 20-20 is good. I wasn’t there, you
                were not there, and he told you how he felt. That’s why we
                have that self-defense jury instruction. You don’t have to be
                100 percent sure before you defend yourself. You don’t. And
                not only that, and this is even better, you don’t have to retreat.
                I didn’t make that all up. It’s right there in the jury
                instruction. You can stand your ground.

                      He’s entitled to the benefit of that law, just like each
                and every one of us are.

                       This is a fight, a sudden quarrel that rise [sic] to the
                level of heat of passion that took place among a group of
                drunken people that night, and the end result was tragedy,
                deadly, I concede.

                      That’s what we have. That’s what we have. This case
                should not be decided on emotion or sympathy. It shouldn’t
                because that wouldn’t be fair, that wouldn’t be just, that
                wouldn’t be reasonable.

                ….




5
 As can be seen from this statement by defense counsel, Petitioner’s claim that his attorney “did not
contest the malice aforethought element” of second-degree murder is inaccurate. (Dkt. 21 at 36 n.10.)

MEMORANDUM DECISION AND ORDER - 27
                     We take the good with the bad. This is a fight, a
              sudden quarrel that rises to the heat of passion among a group
              of people heavily intoxicated that turned deadly.

              ….

                     …[Petitioner] will take responsibility for what he did,
              but no more, no less. No more, no less.

                     He’s not guilty of robbery. He’s not guilty of
              attempted robbery because he didn’t take anything from
              anyone, and the only witness you can believe is Sergio.
              Sergio didn’t hear any threat. There’s no robbery. Felony
              murder evaporate, disappear [sic]. There’s no premeditation,
              none.

              ….

                    [Petitioner’s] glad for this opportunity because he’s
              been waiting for this for a long time. He’s not a murderer.
              He’s not a killer. Irresponsible action went from that day on
              among all these people, and the end result was tragedy. That
              doesn’t make him a murderer, a first degree murderer, and
              armed robber. No, it’s not. He’s not guilty.

(State’s Lodging A-3 at 946–71.)

       The Idaho Court of Appeals made a factual finding that defense counsel did not

abandon Petitioner’s self-defense claim in closing argument, nor did he concede that

Petitioner was guilty of manslaughter: “Although [counsel’s] description of the

altercation”—a “sudden quarrel that rises to the heat of passion”—“was reflective of

language in the jury instructions on manslaughter, it does not follow that the use of such

language means trial counsel conceded that the State had proven all the elements of the

crime.” Adams II, 387 P.3d at 166.




MEMORANDUM DECISION AND ORDER - 28
       This factual finding is not unreasonable under § 2254(d)(2). Defense counsel did

invoke self-defense in closing argument—twice—and never asked the jury to return a

verdict on manslaughter. As the Idaho Court of Appeals held, Petitioner’s “self-defense

theory was before the jury throughout all proceedings”:

              During opening statements, trial counsel told the jury that,
              during the altercation, Adams perceived a danger, feared for
              his life, and extracted a knife during the fight to protect
              himself. During the trial, defense counsel elicited testimony
              from Adams that he felt that he was in danger in fighting two
              men and was forced to defend himself from the attack. Prior
              to deliberations, the jury was instructed on the theory of self-
              defense. Finally, during closing argument, trial counsel
              emphasized the sudden nature of the altercation and
              referenced self-defense multiple times.

Adams II, 387 P.3d at 166.

       Because defense counsel’s closing argument did not do what Petitioner contends it

did, the state court did not unreasonably apply Strickland in concluding that trial

counsel’s closing argument was objectively reasonable and did not constitute deficient

performance. See 28 U.S.C. § 2254(d)(1). Counsel made a tactical decision to

acknowledge that the altercation was an unfortunate fight between drunk people and to

focus on the lack of premeditation and malice aforethought, rather than to focus

exclusively, or heavily, on Petitioner’s claim of self-defense. Counsel likely—and

reasonably—determined that, given the strength of the state’s case, an acquittal on all

charges was improbable.

       The double deference that applies when reviewing ineffective assistance claims in

habeas proceedings leaves no room for this Court, with the benefit of hindsight, to


MEMORANDUM DECISION AND ORDER - 29
second-guess the tactical decision of Petitioner’s counsel, i.e., to focus primarily on

downplaying Petitioner’s conduct so that the jury might compromise on manslaughter,

while not abandoning the self-defense claim entirely. Pinholster, 131 S. Ct. at 1403;

Strickland, 466 U.S. at 689. Thus, Petitioner has not shown that trial counsel performed

deficiently, and Claim 4 must be denied.

2.     The Idaho Court of Appeals Reasonably Rejected Petitioner’s Claim of Juror
       Bias (Claim 5)

       In Claim 5, Petitioner argues that the trial judge should have excused Juror No.

608 sua sponte for cause, based on that juror’s statements during jury selection.

       During voir dire, the prosecutor asked potential Juror No. 608 about her previous

experience as a juror in a criminal case. She described that experience as follows:

              …I was disappointed. At the end, the prosecutor said if you
              have questions, you know, stay in the room and we'll come in
              and answer. And I didn't like that, as jurors, we weren't given
              what I thought was all of the information, you know, that the
              courts are very selective about what jurors can hear. It's like
              we want you to sit up there, we want you to rule or do
              whatever it is you do, but we're only going to give you this
              little piece, and then you have to make your decision with
              that. I wanted—the things that he told us afterwards about the
              case that he could not present, I didn't understand the reasons
              why they couldn't, so I didn't care for that.

              ....

              …I didn't like having to—it was like every three minutes a
              word would be mentioned, and it's, oh, juror, leave, come
              back in five minutes, three minutes. Later a word is
              mentioned. Oh, jury's got to leave. It was like, you know,
              either stop saying the word or tell us what you're not telling
              us.

(State’s Lodging A-2 at 249–50.)

MEMORANDUM DECISION AND ORDER - 30
      Defense counsel followed up with Juror No. 608 on this issue as follows:

             DEFENSE COUNSEL: You know, there might be an
             occasion, an instance or an occasion where we might have to
             take up some legal issues, and we might have to do that in the
             absence of the jury.

             JUROR NO. 608: Yes

             DEFENSE COUNSEL: That we might have to excuse the
             jury. Will you promise me that you will not hold that against
             either myself or the State if that happens in this case?

             JUROR NO. 608: Do I promise? No.

             DEFENSE COUNSEL: You cannot promise that?

             JUROR NO. 608: (Shakes head.)

             DEFENSE COUNSEL: Okay. At least will you be willing to
             promise me that you will not be willing to hold that against
             Mr. Adams, the individual I'm trying to help over here?

             THE COURT: Counsel, with all due respect, I'm not going to
             allow you to require her to promise.

             DEFENSE COUNSEL: Okay. Will you be willing to do your
             best to make sure if that happens in this case, you do not hold
             that against Mr. Adams, the individual I'm trying to help in
             this case?

             JUROR NO. 608: Yes, I will do my best.

             DEFENSE COUNSEL: You will do your best. That's all we
             can ask for….

(Id. at 313–14.) Petitioner’s counsel did not challenge Juror No. 608 for cause or

exercise a peremptory challenge. Adams I, 216 P.3d at 150.




MEMORANDUM DECISION AND ORDER - 31
              A.     Clearly-Established Law

       The Sixth and Fourteenth Amendments guarantee a defendant the right to an

impartial jury. The constitutional standard for juror impartiality is whether the juror “can

lay aside his impression or opinion and render a verdict based on the evidence presented

in court.” Irvin v. Dowd, 366 U.S. 717, 723 (1961). A juror should be excused for cause if

a particular belief will “prevent or substantially impair the performance of his duties as a

juror in accordance with his instructions and his oath.” Wainwright v. Witt, 469 U.S. 412,

424 (1985).

       A judge’s findings on whether a juror is biased, and thus should be removed for

cause, are presumed correct absent clear and convincing evidence to the contrary. 28

U.S.C. § 2254(e)(1); Smith v. Phillips, 455 U.S. 209, 218 (1982); see also Uttecht v.

Brown, 551 U.S. 1, 9 (2007) (“[I]n determining whether [to remove] a potential juror…,

the trial court makes a judgment based in part on the demeanor of the juror, a judgment

owed deference by reviewing courts.”). It is the trial court that “is in a position to assess

the demeanor of the venire, and of the individuals who compose it, a factor of critical

importance in assessing the attitude and qualifications of potential jurors.” Uttecht, 551

U.S. at 9.

       B.     Petitioner Is Not Entitled to Relief on Claim 5

       Petitioner argues that the trial court should have excused Juror No. 608 sua sponte

as biased. Because trial counsel did not object to the seating of Juror No. 608, the Idaho

Court of Appeals reviewed Claim 5 for fundamental error. Adams I, 216 P.3d at 150. The



MEMORANDUM DECISION AND ORDER - 32
state court found that Juror No. 608 did not have a “clear bias against the defense” and,

thus, that there was no fundamental error:

              At no time did the juror indicate that she was biased against
              criminal defendants or in favor of the State. Instead, the juror
              disclosed that she resented the removal of the jurors from the
              courtroom when attorneys’ objections required discussion in
              the jury's absence, and that if this occurred at Adams’ trial she
              would not promise not to hold it against the defense attorney
              or the prosecutor. She expressed resentment toward a part of
              the trial process, not toward either party.

Id. at 151 (internal quotation marks omitted).

       The Ninth Circuit and other appellate courts have held that a trial court has a duty

to excuse a juror for cause sua sponte—meaning without a request by either party—when

a juror makes statements during jury selection that demonstrate actual bias. United States

v. Mitchell, 568 F.3d 1147, 1151 (9th Cir. 2009); see also Franklin v. Anderson, 434 F.3d

412, 428 (6th Cir. 2006) (trial court “had a duty to dismiss a prospective juror who could

not follow the law”); United States v. Torres, 128 F.3d 38, 43 (2d Cir. 1997) (stating that

“the presiding trial judge has the authority and responsibility, either sua sponte or upon

counsel’s motion, to dismiss prospective jurors for cause”); cf. United States v.

Simmons, 961 F.2d 183, 184–86 (11th Cir. 1992) (finding no abuse of discretion in

district court’s failure to excuse jurors sua sponte for cause). The court in Mitchell held

that, where “no motion was made during jury selection to dismiss the juror in question for

cause, [a petitioner] … must show that the evidence of partiality before the district court

was so indicative of impermissible juror bias that the court was obliged to strike [the

juror], even though neither counsel made the request.” 568 F.3d at 1151.


MEMORANDUM DECISION AND ORDER - 33
       But this Court has found no United States Supreme Court precedent clearly

establishing that a trial judge has a duty to excuse prospective jurors for cause in the

absence of a motion by one of the parties. See, e.g., Cage v. McCaughtry, 305 F.3d 625,

626–27 (7th Cir. 2002) (“The absence of a case in the Supreme Court … declaring such a

rule [requiring sua sponte dismissal of juror who gave ‘potentially equivocal assurances

of impartiality’] is not surprising. There is nothing suspicious about a lawyer’s refusing to

strike a prospective juror for cause. The lawyer might feel that on balance the juror was

more likely to vote for than against his client.”). In a context different from that presented

here—specifically, in the context of the potential for racial bias of jurors in a capital

case—the Supreme Court has held that “a capital defendant accused of an interracial

crime is entitled to have prospective jurors informed of the race of the victim and

questioned on the issue of racial bias.” Turner v. Murray, 476 U.S. 28, 36–37, 37 n.10

(1986). However, the Turner Court expressly stated, “Should defendant’s counsel decline

to request voir dire on the subject of racial prejudice, we in no way require or suggest the

judge broach the topic sua sponte.” Id. at 37 n.10.

       Because “[t]he Supreme Court has never announced” a rule that a trial judge “has

an obligation to dismiss a juror for cause even if no lawyer objects,” Cage, 305 F.3d at

626, the Idaho Court of Appeals’ decision was not unreasonable under § 2254(d)(1). And

Petitioner has not established that the factual finding of the state court—that Juror 608

was not biased—was unreasonable under § 2254(d)(2). Thus, Petitioner is not entitled to




MEMORANDUM DECISION AND ORDER - 34
habeas relief on his claim that the trial judge should have excused Juror No. 608 sua

sponte. See 28 U.S.C. § 2254(d)(1).

3.    The Idaho Court of Appeals Reasonably Rejected Petitioner’s Prosecutorial
      Misconduct Claim (Claim 6)

      Claim 6 asserts that the prosecutor committed misconduct in rebuttal closing

argument by “appeal[ing] to the passions and

      In rebuttal closing argument, the prosecutor ended with the following statement:

             So I just want to make it real clear what it is that we are
             asking for….

             …

                     We spoke at the beginning about how on March 11 of
             ‘06, Clayton Adams was in the driver’s seat, how he’s not
             anymore, that you are. And as you take that wheel and we
             slide into the back seat, mere passengers at this point, we ask
             one thing, that you take us home, home to justice, justice for
             Mike Campbell who watched his friend die, justice for
             Stephen Maylin who got stabbed trying to run away from
             someone he didn’t even know, justice for Tyler Gorley whose
             death is the reason we are here and whose life is insulted by
             the story that he wants you to believe, and justice for Clayton
             Adams who did these things, who you know committed these
             crimes, and who thought so little of it, that he went and
             bought beer.

                    We ask for justice. Thank you.

(State’s Lodging A-3 at 974-75.)

      A.     Clearly-Established Law

      The Due Process Clause guarantees the right to a fair trial, and prosecutors have a

“duty to refrain from improper methods calculated to produce a wrongful conviction.”

Berger v. United States, 295 U.S. 78, 88 (1935). However, such methods will warrant


MEMORANDUM DECISION AND ORDER - 35
habeas relief only if they “‘so infected the trial with unfairness as to make the resulting

conviction a denial of due process.’” Darden v. Wainwright, 477 U.S. 168, 180 (1986)

(quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)).

       A court must consider the record as a whole when making such a determination,

because even a prosecutor’s inappropriate or erroneous comments or conduct may not be

sufficient to undermine the fairness of the proceedings when viewed in context. See

United States v. Young, 470 U.S. 1, 16-17 (1985); Darden, 477 U.S. at 182 (applying

Young); see also Donnelly, 416 U.S. at 647-48 (distinguishing between “ordinary trial

error of a prosecutor” and the type of “egregious misconduct . . . [that] amount[s] to the

denial of constitutional due process”). “[T]he touchstone of due process analysis in cases

of alleged prosecutorial misconduct is the fairness of the trial, not the culpability of the

prosecutor.” Smith v. Phillips, 455 U.S. 209, 219 (1982).

       A prosecutor “should not use arguments calculated to inflame the passions or

prejudices of the jury.” Darden, 477 U.S. at 192 (internal quotation marks omitted).

However, a prosecutor’s closing argument, “billed in advance to the jury as a matter of

opinion not of evidence,” is “seldom carefully constructed” and may contain “[i]solated

passages” that are “less than crystal clear.” Donnelly, 416 U.S. at 646-47. Therefore, a

court must not “lightly infer that a prosecutor intends an ambiguous remark to have its

most damaging meaning or that a jury, sitting through lengthy exhortation, will draw that

meaning from the plethora of less damaging interpretations.” Id. at 647.




MEMORANDUM DECISION AND ORDER - 36
       When reviewing prosecutorial misconduct claims under the “unreasonable

application” prong of § 2254(d)(1), the Court must keep in mind that the due process

standard is a “very general one” that affords state courts “leeway in reaching outcomes in

case-by-case determinations.” Parker v. Matthews, 567 U.S. 37, 48 (2012) (per curiam)

(internal quotation marks and alterations omitted).

       B.     The Idaho Court of Appeals Reasonably Rejected Claim 6

       Because trial counsel did not object to the prosecutor’s argument, the state

appellate court reviewed Petitioner’s prosecutorial misconduct claim under the

fundamental error doctrine. Adams I, 216 P.3d at 152. The court began by setting forth

the types of cases where a prosecutor’s closing argument was so “patent, repeated and

egregious” that it warranted reversal—cases where the prosecutor (1) “repeatedly and

improperly appealed to the emotions of the jury by arguing that the jury should be upset

and irritated by trial evidence that he attributed to the defense, but that was actually

elicited by the prosecution”; (2) “misstated the evidence, misstated the law by

grotesquely mischaracterizing the defendant’s defense, and repeatedly appealed to the

jury to decide the case on factors other than evidence of guilt”; or (3) “repeatedly

disparaged defense counsel by implying that the defense attorney participated in or

facilitated the defendant’s ‘lies,’ asked the jury to rely on the prosecutor’s self-

proclaimed trustworthiness and integrity and that of the arresting officer, and appealed to

the emotion and passion of the jury by asking its members to step into the shoes of a

hypothetical victim of the defendant’s alleged drunk driving.” Adams I, 216 P.3d at 152.



MEMORANDUM DECISION AND ORDER - 37
       The court of appeals then held that, unlike in those other cases, the prosecutor’s

statement at Petitioner’s trial did not constitute fundamental error:

              First, it is permissible for a prosecutor to ask the jury to do
              justice if that request is in the context of argument addressing
              how trial evidence demonstrates the defendant’s guilt. Justice
              is, after all, the goal of any criminal trial. If the prosecutor’s
              requests here for justice for the victims, or his reference to the
              evidence of Adams’ indifference to his stabbing victims, can
              be viewed as straying into the realm of emotion, it does not
              approach the level of egregiousness necessary to constitute
              fundamental error. These concluding remarks in the
              prosecutor’s rebuttal argument came immediately after his
              description of how the trial evidence proved Adams’ guilt,
              and it does not amount to an inflammatory appeal for the jury
              to render its decision on anything other than the evidence
              adduced at trial.

Id. at 153.

       This decision was not unreasonable under § 2254(d). The prosecutor’s brief

statement, while perhaps framed to elicit sympathy and emotion, did not “so infect[] the

trial with unfairness” as to violate due process. Darden, 477 U.S. at 180 (internal

quotation marks omitted). Therefore, Petitioner is not entitled to relief on his

prosecutorial misconduct claim.

4.     The Idaho Court of Appeals Reasonably Rejected Petitioner’s Cumulative
       Error Claim (Claim 7)

       Claim 7 asserts that the “cumulative impact of the[] errors” in Claims 1 through 6

requires habeas relief.

       The Ninth Circuit has determined that the doctrine of cumulative error has been

clearly established by the United States Supreme Court. Parle v. Runnels, 505 F.3d 922,

927 (9th Cir. 2007). Under cumulative error principles, “the combined effect of multiple

MEMORANDUM DECISION AND ORDER - 38
trial court errors violates due process where it renders the resulting criminal trial

fundamentally unfair,” even if each of the errors, taken alone, would not require reversal.

Id.

       Habeas relief is warranted for cumulative error “only where the errors have ‘so

infected the trial with unfairness as to make the resulting conviction a denial of due

process.’” Id. (quoting Donnelly, 416 U.S. at 643). This occurs when a petitioner can

show that the prejudice standard set forth in Brecht, 507 U.S. at 637, has been met. Parle,

505 F.3d at 927. “In simpler terms, where the combined effect of individually harmless

errors renders a criminal defense far less persuasive than it might otherwise have been,

the resulting conviction violates due process.” Id. (alteration and internal quotation marks

omitted).

       However, cumulative error presupposes error, and the Idaho Court of Appeals

found no error with respect to any of Petitioner’s habeas claims. Adams II, 387 P.3d at

168 (“Because Adams has failed to make a necessary showing he is entitled to relief on

any of his ineffective assistance of counsel claims, the doctrine of cumulative error has

no applicability in this case.”) (post-conviction appeal finding no ineffective assistance in

Claims 1 through 4); Adams I, 216 P.3d at 151 (direct appeal finding no fundamental

error in Claim 5 or Claim 6). Because that state court reasonably found no error with

respect to any of Petitioner’s current habeas claims, see 28 U.S.C. § 2254(d), Petitioner is

not entitled to relief pursuant to the cumulative error doctrine.




MEMORANDUM DECISION AND ORDER - 39
                                      CONCLUSION

       The Idaho Court of Appeals’ rejection of Petitioner’s habeas claims was not

contrary to, or an application of, clearly established Supreme Court precedent, nor was it

based on an unreasonable factual finding. Therefore, Petitioner is not entitled to habeas

relief under 28 U.S.C. § 2254(d).

                                          ORDER

       IT IS ORDERED:

       1.     The Petition for Writ of Habeas Corpus (Dkt. 1) is DENIED, and this entire

              action is DISMISSED with prejudice.

       2.     The Court does not find its resolution of this habeas matter to be reasonably

              debatable, and a certificate of appealability will not issue. See 28 U.S.C.

              § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

              Petitioner wishes to appeal, he must file a timely notice of appeal with the

              Clerk of Court. Petitioner may seek a certificate of appealability from the

              Ninth Circuit by filing a request in that court.



                                                  DATED: September 30, 2019

                                                  _________________________
                                                  Ronald E. Bush
                                                  Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 40
